Citation Nr: 0433250	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-37 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for right knee and 
right leg disorders.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to an increased initial disability rating in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 RO decision which denied, in 
pertinent part, the veteran's claims for service connection 
for PTSD, bilateral hearing loss, right knee condition, right 
leg condition, and back condition.   

In April 2003, the RO issued a decision granting service 
connection for PTSD, and assigning thereto an initial 
disability rating of 30 percent, effective from July 2001.

In August 2003, the veteran filed a notice of disagreement 
regarding the RO's denial of his claims for service 
connection for bilateral hearing loss, right knee condition, 
right leg condition, and back condition.  The veteran also 
noted his disagreement with the RO's assignment of an initial 
disability rating for his PTSD. A statement of the case was 
issued by the RO in October 2003, and the veteran perfected 
his appeal in December 2003.
 
In April 2004, a Travel Board hearing was conducted before 
the Board.

The issues of entitlement to service connection for bilateral 
hearing loss and for a back disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A chronic right leg or right knee disorder related to 
active duty service is not currently shown.

2.  The veteran's PTSD symptoms produce occupational and 
social impairment with reduced reliability and productivity 
due to various symptoms.  


CONCLUSIONS OF LAW

1.  A chronic right leg or right knee disorder was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); § 3.303 (2003).

2.  The criteria for an initial evaluation of 50 percent for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the United States Marine 
Corps from September 1963 to September 1967.  A review of his 
report of separation, Form DD 214, noted his primary duty as 
a radiotelegraph operator.  A review of his service personnel 
records revealed that he participated in operations against 
the Viet Cong in the Republic of Vietnam from April 1965 to 
December 1965.  The veteran's enlistment examination noted 
essentially normal findings throughout.  A review of his 
service medical records was silent as to any complaints of or 
treatment for a back condition, right leg or right knee 
condition, or a mental disorder.  In January 1965, he was 
treated for removal of a pilonidal cyst at the base of the 
spine.  A discharge examination, performed in August 1967, 
noted that his spine and lower extremities were normal.  

A hospitalization report, dated in August 1982, noted the 
veteran's complaints of low backache for about 15 years and 
left leg pain for the past two weeks.  The report noted an 
impression of possible mild L5-S1 disc syndrome.  A 
myelogram, performed in August 1982, revealed an impression 
of a herniated disc at L5-S1 on the left.  

A hospitalization report, dated in November 1983, noted the 
veteran's history of having underwent a laminectomy for an 
extruded L5-S1 disc on the left in September 1982.  The 
report indicated that he was doing reasonably well until mid-
October 1983 when he lifted a heavy object, twisted and this 
was followed by pain in the back and down the back of the 
left leg down into the ankle.  Since then he had continued 
having back spasms and left leg pain in spite of conservative 
treatment.  The report of a lumbar myelography, performed in 
November 1983, concluded with an impression of no definite 
evidence of herniated intervertebral disc in the lumbar 
spine.  A hospital discharge summary, dated in December 1983, 
noted a final diagnosis of post laminectomy, L5-S1 disc, and 
left sided sciatica.

In July 2001, the veteran filed claims seeking service 
connection for PTSD, a back condition, a right knee 
condition, and a right leg condition.   

In September 2001, the RO sent correspondence to the veteran 
requesting that he identify all treatment providers he has 
seen for his back, right knee and leg condition since his 
discharge from the service, and indicated that the RO would 
assist the veteran in obtaining any records he identifies.  
That same month, the RO sent the veteran correspondence 
requesting that he provide details concerning the alleged 
inservice stressors which led to his PTSD.  It also asked 
that he identify all treatment providers he has seen for his 
nervous problem since his discharge from the service, and 
indicated that the RO would assist the veteran in obtaining 
any records he identifies.  

In November 2001, a treatment summary letter was received 
from G. Dean, M.D.  Dr. Dean indicated that the veteran had 
been a long-standing patient of his since 1996.  He indicated 
that the veteran has had several significant health problems 
in the past, including a laminenctomy, hyperlipidemia and 
myocardial infarction.  He also noted that it was only 
recently that the veteran discussed his Vietnam War 
experiences with him and his PTSD. 

A statement from the veteran, received in November 2001, 
noted that he originally injured his back while unloading 
supplies off the USS [redacted] in Spain in October or November 
1964.  He indicated that he went to sick bay, placed on bed 
rest, and was later returned to light duty.   Since then, he 
indicated that he his back condition has flared up 
periodically.  He also indicated that now his leg and knee 
are going numb, which he attributes to his back condition.

In November 2001, the veteran filed a claim seeking service 
connection for hearing loss and tinnitus.  He reported 
inservice noise exposure from howitzers and other weapons 
being fired, and from his being on flight lines.  He 
indicated that he went to work following service at GAF, and 
that his pre-work physical showed hearing loss.  He reported 
that he subsequently worked with a HAZMAT team, and hearing 
tests performed at that time showed hearing loss.  

In March 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
the veteran of the evidence needed to support his claims.   
The letter informed the veteran of the evidence currently in 
his claims folder.  It also requested that he identify all 
medical treatment providers he had seen for his these 
conditions or any other persons who may have relevant 
records, and indicated that the VA would attempt to obtain 
all identified records on his behalf.  

In February and March 2003, the veteran was examined for VA 
purposes.  In February 2003, it was noted that the veteran 
arrived for the examination clean, neat and appropriately 
dressed.  The veteran reported that he is married, and that 
he has a daughter and granddaughter, who he indicated that he 
doesn't see as often as he would like.  He indicated that he 
does see his daughter about once a week, or at the least two 
to three times a month.  The veteran indicated that he had 
worked in air conditioning and refrigeration for the past 34 
years.  Two years ago, his employer closed the plant, and he 
retired at that time.  The veteran denied any inpatient or 
outpatient mental health care, and denied having any history 
of arrests or incarcerations.  He stated that he has had 
thoughts of suicide, but has made no attempts.  The veteran 
reported that he no longer has any patience, and has 
uncontrollable anger.  

In March 2003, it was noted the veteran complained of 
increasing detachment from others, psychic numbing, low self 
esteem, marked distress and fearfulness of crowds.  It was 
also noted that the veteran arrived on time for the 
examination, his attire was casual, neat and appropriate, and 
his hygiene and grooming were good.  Mental status 
examination revealed his appearance, attitude and behaviors 
were within normal limits.  He appeared his stated age, was 
cooperative during the examination, and answered all 
questions appropriately.  He made good eye contact, and his 
sensorium was intact.  His speech was at times somewhat 
pressured due to stress noted during the examination.  
Otherwise, he was relevant, coherent and adequately 
productive.  His thought processes were rational and goal 
directed.  There was no evidence of hallucinations or 
delusions.  There was no evidence of specific obsessions, 
compulsions, phobias or ritualistic behaviors.  He was 
oriented times three.  Day to day short term memory and 
concentration skills were generally intact, although he did 
present to being prone to episodic disruptions in these 
functions due to PTSD related distress.  

His intellectual skills were in the average range.  His mood 
was anxious and distressed, but he maintained adequate 
pleasantness throughout the examination.  He affect was 
constricted, but otherwise appropriate.  The examiner noted 
that the veteran's current evaluation revealed a moderate 
level of PTSD.  The report concluded with a diagnosis of 
PTSD, and listed a global assessment of functioning (GAF) 
score of 60.  The examiner further noted that the results of 
the examination revealed no severe impairments regarding his 
basic competence for maintaining himself independently in the 
community and carrying out activities of daily living.  His 
current level of personal and social adjustment was 
moderately impaired.  The examiner noted that with treatment, 
his prognosis was fair and that some improvement would 
result.  The examiner also opined that a major part of 
improvement would be for the veteran to at least cut down, if 
not cut out, his alcohol abuse.  

In statements filed in August 2003 and in December 2003, the 
veteran reported
that his PTSD results in symptoms of increased irritability, 
anger, mood swings; reduced reliability and productivity; 
panic attacks on a weekly basis; impaired abstract thinking; 
poor judgment; poor memory; and difficulty establishing and 
maintaining effective work and social relationships.  

In April 2004, a hearing was conducted before the Board.  At 
the hearing, the veteran testified that he does not leave his 
house due to his PTSD.  He stated that his friends call it 
his bunker mentality.  He indicated that he watches a lot of 
television, and that he takes care of his spouse's horses in 
the evening.  He reported that he does not have any friends, 
and indicated that he is becoming closer with his brother.  
He noted that due his indecision, which he also considered a 
symptom of his PTSD, he does not receive any treatment for 
his PTSD, and does not take any medicine for this condition.  
He reported having difficulty sleeping, and poor memory.  He 
lives with his spouse.  He indicated that he has not worked 
since his prior employer closed up shop.  Asked if he ever 
tried to find any employment afterwards, the veteran replied, 
"Not really."  As for his right knee disorder, the veteran 
indicated that he felt this was as a result of his back 
disorder.  He testified that he had tendinitis in his knee.  

II.  Analysis

By letters dated in September 2001 and March 2002, the RO 
decisions in August 2002, April 2003 and June 2003, and the 
October 2003 statement of the case (SOC), the RO advised the 
veteran of the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The veteran was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claims herein, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
previously received and requested to provide authorization 
for the release of any additional medical records which may 
be available.  The veteran was also requested to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The rating decisions and the SOC herein collectively notified 
the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claims herein.  The October 2003 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  Likewise, the initial letter to the 
veteran pre-dated the rating actions on appeal, such that any 
defect as to timing of this notice to the veteran did not 
prejudice him.  

The RO has obtained all available treatment records 
identified by the veteran as to these issues, and the veteran 
has been given a VA examination to determine the severity of 
his service-connected PTSD.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A.  Right Leg and Right Knee Disorders

The veteran is claiming service connection for a right leg 
and right knee disorder.  His service medical records are 
completely silent as to any inservice injury to the right leg 
or right knee.  Post service medical treatment records also 
fail to document a chronic right leg or right knee disorder.

In addition to disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability. Degmetich v. Brown, 104 F.23d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A 
complaint of pain alone, without a medically diagnosed 
underlying condition, is insufficient for service connection.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As a 
layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the absence of a current medically diagnosed right leg or 
right knee disorder, there is no basis for service 
connection.  Despite the veteran's complaints of a right leg 
and right knee disorders, there is no evidence of an 
underlying chronic condition.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A 1155; 38 C.F.R. Part 4.  
 
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

PTSD is rated 30 percent when it results in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A rating of 50 percent is 
assigned for PTSD when it results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  PTSD is rated 70 percent when it produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002)

The evidence shows that the veteran retired in the year 2000 
after having worked for 34 years in the field of air 
conditioning and refrigeration.  Most of this period was 
spent working for the same company.  When asked at the April 
2004 hearing before the Board if he had tried to find 
employment since that time, the veteran replied, "Not 
really."

On his March 2003 VA examination for PTSD, the veteran 
indicated that he had no history of any formal psychiatric 
treatment and has never been psychiatrically hospitalized.  
The report noted that he had never attempted suicide and had 
never taken psychotropic medication.  The veteran indicated 
that he experienced some PTSD symptoms after returning from 
Vietnam, but that these symptoms had started to increase five 
years earlier.  Mental status examination revealed his 
appearance, attitude and behaviors were within normal limits.  
His attire was casual, neat and appropriate, and his hygiene 
and grooming were good.  He appeared his stated age, was 
cooperative during the examination, and answered all 
questions appropriately.  He made good eye contact, and his 
sensorium was intact.  His speech, however, was at times 
pressured due to stress noted during the examination, and he 
was prone to episodic disruptions in his memory and 
concentration due to PTSD related distress.  His intellectual 
skills were in the average range.  His mood was anxious and 
distressed, but he maintained adequate pleasantness 
throughout the examination.  He affect was constricted.  The 
examiner noted that the veteran's current evaluation revealed 
a moderate level PTSD.  The report concluded with a diagnosis 
of PTSD, and listed a global assessment of functioning (GAF) 
score of 60.  The examiner further noted that the results of 
the examination revealed no severe impairments regarding his 
basic competence for maintaining himself independently in the 
community and carrying out acitivities of daily living.  His 
current level of personal and social adjustment was 
moderately impaired.  The examiner noted that with treatment, 
his prognosis is fair and that some improvement would result.  

Given the foregoing medical findings, as well as the 
complaints of increasing detachment from others, psychic 
numbing, low self esteem and distress made to the examiners 
and credibly described at his hearing, the Board concludes 
that the evidence more nearly reflects the criteria for a 50 
percent evaluation for PTSD.  It produces occupational and 
social impairment with reduced reliability and productivity.  

Since suicidal ideation, obsessional rituals that interfere 
with routine activities, illogical speech, near continuous 
panic, neglect of personal hygiene or similar symptoms are 
not shown, a 70 percent rating is not warranted.  

The symptoms accounting for the 50 percent rating assigned by 
this decision appear to have been present throughout the 
appeal period, such that consideration of staged ratings is 
not indicated.  




ORDER

Service connection for a right knee and right leg disorders 
is denied.

An initial disability rating of 50 percent for PTSD is 
granted.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss and for a back condition.  He contends that he 
suffered bilateral hearing loss as a result of his inservice 
noise exposure.  He also alleges that he injured his back 
while unloading supplies off the USS [redacted] in Spain in 
October or November 1964.  

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claims herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In November 2001, the veteran submitted a statement 
indicating that he went to work for GAF in Binghamton, New 
York, after his discharge from the service.  He also 
indicated that a pre-work physical showed bilateral hearing 
loss.  As part of the VA's duty to assist the veteran in 
developing evidence in support of his claim, the RO should, 
with the assistance of the veteran, attempt to obtain these 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In addition, the examiner who offered the adverse opinion in 
2003 regarding the cause of the veteran's hearing loss, 
appears to have based that conclusion on the absence of any 
corroborating records to show that it had its onset in 
service, rather than by considering all the evidence and 
applying her independent judgment.  Another examination and 
opinion is appropriate.  

As for his back claim, the Board finds that the circumstances 
of this case warrant a VA examination to determine the 
relationship, if any, between the veteran's current back 
disorder and his active duty service.  Specifically, an 
August 1982 treatment report noted a fifteen-year history of 
low back pain.  The report noted a diagnosis of a herniated 
L5-S1 on the left.  In addition, the RO, with the assistance 
of the veteran, should attempt to obtain any other post-
service treatment records that may be available.
 
In view of the foregoing, the case is remanded for the 
following action:  

1.  The veteran should be invited to 
submit all pertinent evidence in his 
possession, relevant to his claims for 
service connection for bilateral hearing 
loss and for a back condition.  See 
38 C.F.R. § 3.159(b).  In particular, he 
should be asked to submit the earliest 
contemporaneous evidence that he has, 
medical or otherwise, showing the 
existence of bilateral hearing loss or a 
back condition.

2.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA and non-VA treatment for 
his bilateral hearing loss and for his 
back condition since his discharge from 
military service in September 1967 to the 
present.  The Board is particularly 
interested in: (a) records, including 
physical and audiological examinations, 
from the veteran's post service employer 
GAF, in Binghamton, New York; and (b) 
records of treatment for his back 
condition, dated prior to August 1982 and 
since November 1983.  After obtaining any 
necessary records-release forms, the RO 
should obtain copies of the related 
medical records that are not already on 
file.

3.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of his 
current back disorder.  The claims folder 
should be provided to and reviewed by the 
examiner.  Based on examination findings, 
review of historical records, and medical 
principles, the doctor should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of the veteran's current back 
condition, including any relationship to 
the veteran's military service from June 
1963 to September 1967.

4.  The veteran should be scheduled for 
an examination of his hearing loss.  In 
addition to documenting the extent of the 
veteran's hearing loss, the examiner 
should provide an opinion as to whether 
the veteran's hearing disability picture 
is consistent with remote acoustic 
trauma, and if so, the likelihood that 
its onset occurred in service between 
1963 and 1967, when the veteran was 
exposed to unprotected flight line noise, 
and weapons firing, including artillery 
pieces and in combat.  The file should be 
provided to the examiner, whose opinion 
should be supported by a complete 
rationale.  

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims.  
If either claim remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



